DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2020 has been entered.

Applicants' arguments, filed August 25, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Objections

Claim 1 is objected to because of the following informalities:  the comma after “chitosan salt” in line 10 was not deleted so claim 1 now concludes with “, .” which is not correct. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 11, 14, 21 – 23, 25 – 30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While Applicants’ amendments have addressed some of the issues previously identified as rendering the claims indefinite, the claims remain indefinite for the reasons set forth below. Applicants do not present any additional arguments beyond the amendments to the claims that could further address those rejections.
Claim 1 requires that the mean fiber diameter is greater than 0.5 microns, but it remains unclear if all chitosan-based fibers regardless of location and diameter in the device are averaged to determine this parameter or if only those that are present in layers of non-woven chitosan fibers as the device are averaged. The claimed composition is open to layers of woven chitosan-based fibers and layers that do not comprise chitosan-based fibers.
The claim concludes with the recitation “including at least about 20% (w/w) chitosan and an optional chitosan salt”. It remains unclear to what the weight percent of chitosan is compared – does this only apply to the at least one layer that contains the claimed combination 
As the amendments and remarks do not fully address these issues, claim 1 remains indefinite and the dependent claims fall therewith. 
Please clarify.

Claims 4, 8, 9, 21 – 24, 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim refers to “chitosan-based fibers” and but given the multiple populations of such fibers in claim 1, is it not clear to what each recitation refers to. Claim 1 contains are chitosan based fibers 2 microns ≤ x ≤ 10 microns; chitosan based fibers ≤ 2 microns and layers of non-woven chitosan-based fibers that may or may not comprise the claimed combination of chitosan-based fibers as just one of the layers must be a combination of the fibers of different sizes. Claim 24 requires the additional inclusion of heat treated or cross-linked fibers – would such fibers be included when calculating the weight percent and/or the overall chitosan-based fibers explicitly required in claim 1? Or do these fibers constitute a distinct population of chitosan-based fibers?
When each of these dependent claims refers to “chitosan-based fibers”, it is not clear which fibers are being referred to and therefore the scope of each claim is unclear.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 11, 14, 21 – 23, 25 – 30, 32 and 33 were rejected under 35 U.S.C. 103 as being unpatentable over Pepper et al. (US 2011/0111012) in view of  Filee et al. (US .
Pepper et al. discloses compositions of nanospun materials that are incorporated into wound dressing assemblies (whole document, e.g., ¶ [0005]). Assemblies are disclosed that consist of single or multiple layers, wherein the individual layers may each comprise different materials and compositions, with the individual layers being joined or adhered together to address different needs as each layer can potentially be spun from different materials and compositions (¶ [0005]). Various compositions for use as nanospun material including those that have been cross-linked with each other are contemplated (¶ [0007]). Figure 2 shows a material with 7 distinct layers. Each of the separate layers comprises a separate layer of nanomaterial that can be individually woven and formed (¶ [0157]). As shown in figure 28, the material can also be non-woven. The diameter of fibers in the deposited web of material are generally in the range of 100-500 nm and the basis weight of the nanofibrous web can be in the general range of 0.01-100 g/m2 (¶ [0160]). The material of table 1 that is 90% chitosan and 10% PEO (polyethylene oxide; a rheological modifier, see ¶ [0054] of the PGPub of the instant application) with an average basis weight of 16.22 g/m2 (¶ [0195]). As acetic acid is present in the chitosan solution (¶¶ [0193], [0208]), at least some of the chitosan is present in the acetate salt form. The material was also heat treated as discussed at ¶¶ [0213] - [0218] and thermal treatment is not associated with covalent crosslinking but rather there is volatization of the acid salt and likely annealing of paracrystallinity in the polymer (¶ [0222], see also ¶ [0056] of the PGPub of the instant application). 
There is no explicit discussion of the pore size of the material.
Filee et al. discloses a layered chitosan scaffold with at least one of the fused layers comprising a chitosan nanofiber membrane and another fused layer being a porous chitosan 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the pore size in the chitosan scaffold material of Pepper et al. and the number of total layers that are present. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the number and size of pores is expected to alter the interaction of cells with the material and therefore is a results effective parameter. The range of pore sizes disclosed by Filee et al. overlaps with the range of the instant claims and overlapping ranges are prima facie obvious (see MPEP 2144.05). Given that pore size alters the interaction of the wound dressing or tissue scaffold material with cells, it would be obvious to optimize the size and number of pores in the material. A multilayer material can be prepared and the properties 
The presence of fibers greater than 2 micron as part of two different populations are not disclosed by either Pepper et al. or Filee et al.
Smith et al. discloses an electrospun polymeric matrix material for application to a specific target such as a wound (whole document, e.g., abstract and col 1, ln 8 – 20). The ability to electrospin fibers allows for variability in the composition, diameter, shape, thickness or porosity of a non-woven mat comprising such fibers (col 2, ln 15 – 25). Mats having fibers of different physical or chemical properties such as diameter can be intimately intermingled in a mat or as layers with different fibers of different materials in separate layers, wherein those different fibers can also be the same material but different characteristics (col 2, ln 26 onward). The disclosed size range for the fibers ranges from about 3 nm – 3,000 nm (3 microns; col 9, ln 1 – 9). Note that chitosan is a component of the fibers used in examples 24 – 29 (col 20, ln 5 – 15). 
Sajeev et al. discloses nanostructures for use in possible tissue engineering applications that comprise electrospun fibers such as those having a bimodal size distribution (whole document, e.g., abstract). Fiber diameter can affect a variety of scaffold properties such porosity, pore size and surface area with pore size and porosity being critical features of a scaffold that affect cell attachment, proliferation, migration and/or differentiation (p 343, col 2, ¶ 3). Pores have to be large enough to allows access to cells (10 - 50 microns) yet also contain 
Kidoaki et al. discloses a mesoscopically ordered structure comprised of nano- and microscale fiber meshes for artificial and tissue engineering devices (whole document, e.g., abstract). Electrospinning allows for the production of polymer fibers with diameters ranging from several microns to 100 nm or less (p 37, col 2, ¶ 2). As shown in figures 1 and 2, fibers ranging in diameter from around 200 nm up to about 2 microns could be prepared based on the collagen composition and voltage used (also p 40, col 2, ¶ 1). The multilayered nano- and microfiber meshes were fabricated by applying the sequential electrospinning technique as shown schematically in scheme 1 (section 3.5, p 43). Among the materials prepared was a bilayered tubular construct composed of a thick SPU microfiber mesh as an outer layer and a thin type I collagen nanofiber mesh as an inner layer was fabricated as a prototype scaffold of artificial grafts (p 45, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fibers with a bimodal distribution of diameters, those diameters being as large as 3 microns with smaller diameters such as less than 2 microns into a fibrous mesh that can be used as a wound dressing and tissue scaffold that can also have a nano and micron sized pores to allo for cell infiltration.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because cellular ingrowth requires both micron sized and nanosized pores and 
As to claims 3, 8, 9, 11 and 30, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 There is currently no evidence of record that these limitations are not met by the compositions disclosed do not have these properties or will not, for example, become adhesive or change in diameter by less than 10% when wetted. Additionally, in regards to claim 30, the overall porosity and pore size will determine the void volume of the material and materials will a high void volume will allow space for cell infiltration into the material. Applicants have not presented any evidence as to the criticality of the void volume.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that chitosan-based fibers made by different methods, such as electrospinning or other methods, are different and non-obvious compared to fibers that are made using centrifugal spinning.

Applicants traverse this rejection on the grounds that the Examiner only points to Smith’s broad disclosure relating to electrospun polymeric fibers as general evidence that fibers in the range of 3 – 3,000 nm can be made even while acknowledging that chitosan fibers at the upper end of the size range are not explicitly prepared. This reliance on Smith is in error. Chitosan is among a laundry list of additives to the polymer mixture and not as the basis for the fiber itself and while solid chitosan was added to form a suspension, the resultant fibers were not based on chitosan and were less than 1 micron in diameter. Therefore Smith does not make up for the deficiencies of the other applied references. A portion of the specification indicating the difficulties with electrospun superfine chitosan fibers from a single spinneret with greater than about 20% w/w chitosan. The ordinarily skilled person would have been discouraged from attempting to achieve applicant’s claimed combination of chitosan-based fibers.
These arguments are unpersuasive. The instant specification indicates that chitosan-based materials are those containing at least about 20%, so “chitosan-based” fibers are  That a particular method does not result in “commercially acceptable variability” does not patentably distinguish the instant claims as commercial scale production is not required and there are no limitations on variability in fiber diameter, just the mean fiber diameter.
Applicants also traverse on the grounds that there is no reasonable expectation of success as suggesting varying all parameters or trying each of numerous possible choices until one possibly arrives at a successful results does not result in such an expectation when the prior art gives no indication which parameters are critical or no direction is given. Even assuming that the person of ordinary skill is aware that fiber diameter and pore size are results effective parameters, they would not have had a reasonable expectation of success in achieving the claimed invention, particularly when considered as a whole. The stated rationale asserting 
These arguments are unpersuasive. That the prior art does not explicitly state prepare fibers with a diameter of y microns to achieve a mean pore size of z microns does not mean that there is not a reasonable expectation of success as ranges for variables are given. Filee discloses that too many pores of too big sizes are not expected to favor cellular interaction while providing a pore size range of 1 – 30 microns. Smith discloses the preparation of mats that comprise intermingled fibers of different chemical and physical properties such as diameter. Sajeev discloses that fiber diameter affects a number of different properties including porosity and pore size. Sajeev then elaborates that while pores of 10 – 50 microns are required to allow access to cells, 10 – 100 nm pores are also important. Even if the person of ordinary skill in art did not know a priori the importance of parameters such as the pore diameter, porosity and fiber diameter, the disclosures of the applied prior art renders such variables results effective parameters. If the prior art recognizes that the variable affects the relevant property or result, then the variable is result-effective and Applicants have not articulated why the variable at issue would not have been recognized as result-effective (see MPEP 2144.05(III)(C)). Variables such as the pore size overlap with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618